Citation Nr: 1626053	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to service connection for a left knee condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1995 to August 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a travel board hearing in February 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran waived his right to have the RO review newly submitted evidence thus allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back and knee during service.  A review of the record shows that the Veteran never received a VA examination for these conditions.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this case February 2016 and June 2015 imaging studies, respectively, reveal mild degenerative changes to the spine and chondromalacia patella of the left knee.  The Veteran testified at his February 2016 hearing regarding in service activities that may have damaged both his back and his knee, and a February 2016 opinion provided by a VA board certified nurse practitioner M.K. provides evidence that the appellant's low back and left knee pain "may be related to his military service."  While the use of the word "may" renders the opinion insufficient to grant the benefit sought on appeal, Obert v. Brown, 5 Vet. App. 30 (1993) (the term "may" also implies "may not"), the February 2016 opinion clearly is sufficient to trigger the duty to provide the appellant with an examination.  Given that no physician has provided an opinion addressing the etiology of the Veteran's current disorders in light of all of the evidence of record, further development is in order.  

Additionally, the VA medical records in the claims file seemed to indicate that the Veteran's care was ongoing; however, the claims file does not contain any medical records from more recently than 2012.  An attempt must be made to obtain the Veteran's most recent VA medical records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent records of treatment of the Veteran's left knee and back conditions from any identified private or Federal source that has treated these disorders at any time since 2012.  All records received should be associated with the Veteran's electronic claims file.  If the AOJ cannot locate any identified Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter the AOJ must take appropriate action in order to obtain medical opinions from a physician qualified to give an opinion on the etiology of any diagnosed back and/or left knee condition. The physician is to be provided access to the electronic claims folder, including VBMS and Virtual VA, and a copy of this remand. The physician must specify in the report that the electronic claims file has been reviewed. The physician must then address whether it is at least as likely as not that any diagnosed left knee and/or back disorder had its onset during or is otherwise related to the Veteran's active duty service. 

(The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

When providing rationale for any opinion, the physician must specifically consider the appellant's entire medical history. The physician must consider the Veteran's lay statements, including his testimony at his February 2016 hearing regarding an injury in service and explanation for why he did not seek treatment for the conditions upon leaving service.  The physician must address the February 2016 opinion offered by the VA nurse practitioner.  

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. The physician is further advised that while the absence of corroborating service clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

 A complete rationale for all opinions expressed must be provided. If the physician cannot provide an opinion regarding any of the questions posed above, she/he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).
 
4. The AOJ must ensure that any medical examination report or opinion report completely complies with this remand and the questions presented. The AOJ must ensure that the physician documented consideration of all records contained in Virtual VA or VBMS. If any report is insufficient, it must be returned to the physician for necessary corrective action, as appropriate.
 
5. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue. All applicable laws, regulations, and theories of entitlement should be considered. If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




